NUMBER 13-17-00211-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                EX PARTE ARMANDO CARDOZA RODRIGUEZ


                    On appeal from the 197th District Court
                         of Cameron County, Texas


                          ORDER ABATING APPEAL
    Before Chief Justice Valdez and Justices Longoria and Hinojosa
                            Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to abate the

appeal. The Texas Department of Public Safety filed a restricted appeal from the trial

court’s order of expunction. Appellant requests this appeal be abated because a petition

for bill of review is set to be heard in the trial court on August 3, 2017, and could result in

resolution of the issues pending before this Court.

       The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal should
be granted. The motion to abate is GRANTED and this appeal is ordered ABATED until

August 15, 2017.

      The Court directs appellant to file, on or before August 15, 2017, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                        PER CURIAM


Delivered and filed the
27th day of July, 2017.




                                            2